
	
		IIA
		110th CONGRESS
		1st Session
		S. J. RES. 11
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Byrd (for himself,
			 Mr. Rockefeller,
			 Mr. Chambliss, Mr. Cochran, Mrs.
			 Dole, Mr. Inhofe,
			 Mr. Lott, and Mr. Isakson) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to clarify that the Constitution neither prohibits
		  voluntary prayer nor requires prayer in schools.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				—
					Nothing in this Constitution,
				including any amendment to this Constitution, shall be construed to prohibit
				voluntary prayer or require prayer in a public school, or to prohibit voluntary
				prayer or require prayer at a public school extracurricular
				activity.
					.
		
